Citation Nr: 1425603	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-45 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether a November 1972 RO decision, which failed to assign an initial compensable rating for residuals of a right leg shell fragment wound with retained foreign bodies and minimal degenerative changes (right lower extremity disability), was clearly and unmistakably erroneous (CUE).

2.  Entitlement to an initial disability rating in excess of 70 percent prior to November 21, 2013, for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and L.F.

ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to August 1972, including combat service in the Republic of Vietnam; his decorations include the Bronze Star and the Purple Heart.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of October 1997 and July 2009 of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran and his wife appeared at a hearing before a Decision Review Officer at the RO in September 1998. A transcript of the hearing is in the Veteran's file. 

This case has a long and tortuous history.  As to PTSD, the Veteran sought service connection for this disability in a January 1997 claim.  The RO granted his claim in a June 1997 rating decision, assigning a 50 percent rating.  In an October 1997 rating decision, the RO increased the Veteran's rating to 70 percent (effective the date of his claim).  The Veteran filed a notice of disagreement with this rating in February 1998.  The RO issued a statement of the case in March 1998, and the Veteran filed a substantive appeal in April 1998.  The Veteran and his wife testified at a DRO hearing in September 1998.  

As to his CUE claim, the Veteran filed his claim in February 2006.  The RO denied his claim in a July 2009 rating decision.  The Veteran filed a notice of disagreement in July 2009.  The RO issued a statement of the case in November 2009, and the Veteran filed his substantive appeal in November 2009.  

The Board considered both issues still on appeal, as well as the issue of CUE with regard to the left leg, in a May 2013 decision and remand.  The Board denied the CUE claims for the right and left legs, and it remanded the issue of entitlement to an increased initial rating for PTSD.  

The Veteran appealed the denial of CUE with regard to the right leg to the Court of Appeals for Veterans Claims (Court).  In a February 2014, the Court approved a Joint Motion for Remand that vacated the Board's decision with regard to the CUE claim for the right leg; the CUE claim for the left leg was left undisturbed and is not before the Board.  

Meanwhile, on remand, the Veteran's rating for his PTSD was increased to 100 percent, effective November 21, 2013.  The issue of entitlement to an initial disability rating in excess of 70 percent prior to this date remains on appeal.  

The issue of entitlement to an increased initial rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for residuals of shell fragment wounds to the right leg in August 1972.  The RO granted service connection for residuals of a shell fragment wound to the right leg with retained foreign bodies and minimal degenerative arthritis in a November 1972 rating decision; a noncompensable rating was assigned.  The Veteran did not appeal this decision.  

2.  The November 1972 rating decision did not correctly apply the regulations regarding muscle injuries in effect at that time.  

3.  Were it not for this error, a 20 percent rating for the Veteran's right leg disability would have been warranted from August 10, 1972, the day after the Veteran's separation from service.  


CONCLUSION OF LAW

The criteria for a finding of CUE in the November 1972 rating decision that assigned a noncompensable rating for the Veteran's residuals of a shell fragment wound have been met, and a 20 percent rating, with an effective date of August 10, 1972, is warranted.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. § 3.105 (2013); 38 C.F.R. §§ 4.56, 4.71a, 4.72, 4.73 (1972).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Framework

VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).  

Generally, once a decision becomes final, it may only be revised by a showing of clear and unmistakable error (CUE).  See 38 C.F.R. §§ 3.104, 3.105.  CUE is recognized to be a very specific and rare kind of error of fact or law that compels the undebatable conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

To establish CUE, a claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir.) (expressly holding that in order to prove the existence of clear and unmistakable error, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision).  

A three-pronged test determines whether there was CUE in a prior final decision.  First, "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied;" (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE had the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.

Facts and Legal History

The Veteran was injured by a land mine during ground operations in the Republic of Vietnam in July 1971.  Though there are no service treatment records regarding the Veteran's injury, the description accompanying his Bronze Star award noted that the Veteran, though wounded himself, provided first aid to his fellow soldiers and facilitated the extraction of the wounded from the area.  

A January 1972 service treatment record reflects that the Veteran complained of leg cramps as a result of his shell fragment wounds.  Upon examination, the Veteran had well healed wounds of his right leg that were not tender to palpation.  

A February 1972 service treatment record showed that the Veteran had multiple fragment wounds from his land mine injury in July 1971.  Upon examination, he had wounds in the soft tissue areas of both legs and over the medial malleolus of his right ankle.  He had 4-5 scars measuring 2-3 cm in diameter each.  There was no adherence of his scars.  His leg lengths were equal, his wounds healed, and there was no infection or drainage.  X-rays showed that the Veteran had metal fragments in both legs and the soft tissues of the right ankle; there was no evidence of bone injury.  

In an August 1972 claim, the Veteran sought service connection for residuals of shell fragment wounds to both legs.  

He underwent a VA examination in October 1972.  At that examination, the Veteran complained of pain in both calves and in his right ankle.  The examiner noted that the Veteran had a scar anterior to the right tibia and two puncture scars along the same area.  

Upon examination, the Veteran performed tiptoe, heel walk, squat, and rise normally.  The Veteran had full range of motion in his right knee.  X-rays of the Veteran's right leg revealed minimal chronic hypertrophic degenerative arthritis of the right knee.  His joint space was well maintained, and he had no gross effusion.  At least three metallic foreign bodies were also noted in the Veteran's right leg, including two near the tibia and a third above the right knee.  He was diagnosed as suffering from retained metallic bodies in both lower extremities, as well as degenerative arthritis of the right knee, minimal.  

A November 1972 rating decision granted service connection for residuals of a shell fragment wound to the right leg with retained foreign bodies and minimal degenerative arthritis and assigned a noncompensable rating under 38 C.F.R. § 4.73, Diagnostic Code 5312 (1972).  

The Veteran did not appeal and no additional evidence was received within a year of the decision.  That decision became final.  

The Veteran filed his claim alleging CUE in the December 1972 rating decision in February 2006.  In that claim, he stated that he suffered from degenerative arthritis of the right knee, yet no compensable rating was assigned.  

In an August 2008 letter, the Veteran stated that degenerative changes were noted in his right knee, but he was not assigned a compensable rating.  He also stated that he was not given a rating for calf disabilities, and that he should have been rated under Diagnostic Code 5312.  
In an August 2009 letter, the Veteran stated that regulations governing arthritis at the time of service connection stated that a 10 percent rating should be granted if arthritis affected one major joint.  

In his November 2009 substantive appeal, the Veteran stated that arthritis was present at his right knee at the time of his examination.  He stated that the fact that it was minimal does not alleviate the responsibility to assign a compensable rating.  

In its May 2013 decision denying the Veteran's CUE claim, the Board found that the Veteran's statements alleging CUE were based on his belief that the correct facts before the RO were erroneously or inadequately interpreted.  The Board erroneously concluded that this is not an appropriate basis for finding CUE and denied the Veteran's claim.

In the February 2014 Joint Motion, the parties pointed out that the Board did not support its assertion with adequate reasons and bases; that the Veteran did make specific allegations of clear and unmistakable error that statutory and regulatory provisions in effect at the time of the December 1972 decision were incorrectly applied.  

Analysis 

The Veteran's claim and letters advance two arguments in support of his claim: first, that his right leg arthritis warranted a 10 percent rating; second, that under the Diagnostic Code cited in the decision to grant service connection, a compensable rating for his injuries was warranted.  

The Board finds that the arguments advanced by the Veteran allege clear and unmistakable error with the requisite specificity.  

The Veteran's second argument is more persuasive (and more beneficial to him) than his first.  The evidence at the time of the December 1972 rating decision showed that the Veteran had multiple metallic bodies retained throughout his right leg, and that he complained of pain in his calf as a result.  

The November 1972 rating decision assigned a noncompensable rating pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5312.  Under that Code, injuries to muscle group XII are rated as slight (warranting a noncompensable rating), moderate (warranting a 10 percent rating, moderately severe (warranting a 20 percent rating), or severe (warranting the highest, 30 percent, rating).  

Regulations in effect at the time of his rating describe the factors to be considered in evaluating muscle disabilities.  See 38 C.F.R. § 4.56 (1972).  Importantly, a slight disability may only be found when there are "no retained metallic fragments."  Moderately severe injuries included deep penetrating wounds by high velocity missiles of small size, and objective findings of entrance scars.  Severe injuries were characterized as deep penetrating wounds due to multiple low velocity missiles.  Objective findings include "multiple scattered foreign bodies indicating spread of intermuscular trauma and explosive effect of missile."  

Muscle disabilities were also subject to 38 C.F.R. § 4.72 (1972).  That regulation stated that, "in rating disabilities from injuries to the musculoskeletal system, attention is to be given first to the deeper structures injured, bones, joints, and nerves."  Id.  Further, for injuries to areas such as the tibia, muscle damage might be minimal and in such cases, requirements for severe ratings are not necessarily met.  

In its November 1972 rating decision, the RO rated the Veteran's right leg disability as noncompensable disabling which corresponds to a slight disability of muscle group XII.  However, pursuant to 38 C.F.R. § 4.56(a) (1972), slight muscle disabilities may not be assigned when there are retained metallic fragments.  The objective medical evidence clearly showed that the Veteran had at least three retained metallic fragments in his right leg.  

The assignment of a noncompensable rating was, and is, a clear and unmistakable error.  Pursuant to the three part test: (1) the regulatory provisions extant at the time were incorrectly applied; (2) this error is undebatable; and (3), this determination is based on the record and law that existed.  

In light of the evidence and the regulations, a 20 percent rating most closely approximates the Veteran's symptoms.  Though the Veteran had multiple retained foreign bodies in his right leg - a finding that corresponds to a severe disability - none of the other objective signs of a severe disability were shown.  His scars showed no adhesion, there was no underlying bone damage, the Veteran had full range of motion in his knee, and the Veteran was able to walk normally.  Further, 38 C.F.R. § 4.72 (1972) notes that in cases of injury to the tibia, muscle damage may be minimal and requirements for severe ratings are not necessarily met.  

With regard to the Veteran's contention that a 10 percent rating is warranted for his right knee arthritis, on this point, there is no clear and unmistakable error.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1972), arthritis is to be rated based on limitation of motion.  If the limitation of motion is noncompensable, then a 10 percent rating is assigned.  If there is no limitation of motion, then a 10 percent rating may only be assigned with X-ray involvement of 2 or more major group joints.

The October 1972 VA examination did find that the Veteran suffered from arthritis of the right knee.  However, the examiner also stated that he had full range of motion.  Though no specific measurements of the Veteran's motion were provided, this would constitute a failure of the duty to assist and would not support a CUE claim.  In the absence of any limitation of motion, a 10 percent rating may only be assigned with evidence of involvement of 2 or more major joints.  However, only the Veteran's right knee was found to have arthritis.  In the absence of limitation of motion or the involvement of 2 major joints, a compensable rating for arthritis was not warranted.  


ORDER

The motion to revise the November 1972 rating decision, which failed to assign an initial compensable rating for residuals of a shell fragment wound with retained foreign bodies and minimal degenerative changes on the basis of CUE is granted; a 20 percent disability rating, effective August 10, 1972, is granted.  
REMAND

As to the Veteran's claim for an increased rating for PTSD, a 100 percent rating has been granted effective November 21, 2013.  This decision moots his claim for an increased rating from that point forward.  

The issue of entitlement to an increased initial rating prior to that date remains on appeal and must be remanded.  In his November 2013 VA examination, the Veteran stated that he was in receipt of Social Security benefits.  No attempt to obtain records from that agency has been undertaken, and remand is required to obtain them.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all records of the Veteran's Social Security disability benefits.  If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


